298 S.C. 204 (1989)
379 S.E.2d 133
D. Stephen RAYFIELD, As Administrator of the Estate of Billie Lewis Rayfield, Petitioner
v.
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, William D. Leeke, James E. Aikens, William C. Wallace, Robert L. Foulks, Herbert Davis, William Weston, Eugene R. Grant, Robert E. Reynolds, John E. Huss, Marion Beasley, Lee Cathcart, Rhett Jackson, Hugh L. Lackey, Charles R. Sanders, Jesse Pratt and Grady A. Wallace, Respondents. D. Stephen RAYFIELD, As Administrator of the Estate of Evelyn R. Rayfield, Petitioner
v.
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, William D. Leeke, James E. Aikens, William C. Wallace, Robert L. Foulks, Herbert Davis, William Weston, Eugene R. Grant, Robert E. Reynolds, John E. Huss, Marion Beasley, Lee Cathcart, Rhett Jackson, Hugh L. Lackey, Charles R. Sanders, Jesse Pratt and Grady A. Wallace, Respondents.
Supreme Court of South Carolina.
May 4, 1989.

May 4, 1989.

ORDER
The petition for writ of certiorari is denied. Therefore, the petition of the South Carolina Trial Lawyers Association to appear as amicus curiae is denied.
It is so ordered.